                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
             Plaintiff,                        )      18 C 3883
                                               )
      v.                                       )      Judge John Z. Lee
                                               )
TYREE CRAIG,                                   )
                                               )
             Defendant.                        )

                    MEMORANDUM OPINION AND ORDER

      Tyree Craig filed a pro se motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255. Craig claims that, following the Supreme Court’s

decision in Sessions v. Dimaya, 138 S. Ct. 1204 (2018), his conviction for Hobbs Act

robbery is not a valid predicate for his conviction for using, carrying, and brandishing

a firearm during and in relation to a crime of violence under 18 U.S.C. § 924(c).

Because Craig’s argument is foreclosed by circuit precedent, his motion [1] [3] is

denied.

                      Factual and Procedural Background

       On July 23, 2015, Craig was charged in a superseding information with

robbery in violation of the Hobbs Act, 18 U.S.C. § 1951(a), as well as using, carrying,

and brandishing a firearm during and in relation to a crime of violence under

18 U.S.C. § 924(c)(1)(A). See Superseding Information, No. 14 CR 151, ECF No. 88.

The Government alleged that Craig had robbed a gas station and a jewelry store,

taking property from employees of those establishments by means of actual and
threatened force and fear of injury. See generally id. Additionally, the Government

alleged, Craig had used, carried, and brandished a .40 caliber firearm during and in

relation to the jewelry-store robbery. See generally id.

      Craig pleaded guilty to the superseding information on August 10, 2015. See

Plea Agreement, No. 14 CR 151, ECF No. 98. The Court imposed a sentence of 110

months of imprisonment as to the robbery counts, to run consecutively to the

statutory mandatory minimum sentence of 84 months for the § 924(c) charge. See

Judgment, No. 14 CR 151, ECF No. 147.

      Craig appealed, arguing that a violation of the Hobbs Act was not a “crime of

violence” for purposes of the mandatory consecutive sentence under § 924(c). See 7th

Circuit Order, No. 14 CR 151, ECF No. 164. Relying on United States v. Anglin, 846

F.3d 954 (7th Cir. 2017), the Seventh Circuit affirmed Craig’s conviction. See 7th

Circuit Order at 2, No. 14 CR 151.

                                  Legal Standard

      Section 2255 provides that a criminal defendant is entitled to relief from his

conviction and sentence if “the court finds that the judgment was rendered without

jurisdiction, or that the sentence imposed was not authorized by law or otherwise

open to collateral attack, or that there has been such a denial or infringement of the

constitutional rights of the prisoner as to render the judgment vulnerable to collateral

attack.”   28 U.S.C. § 2255(b).    A court may deny a § 2255 motion without an

evidentiary hearing if “the motion and the files and records of the case conclusively

show” that the defendant is not entitled to relief. Id. Relief under § 2255 is available



                                           2
“only in extraordinary situations, such as an error of constitutional or jurisdictional

magnitude or where a fundamental defect has occurred which results in a complete

miscarriage of justice.” Blake v. United States, 723 F.3d 870, 878–79 (7th Cir. 2013).

                                       Analysis

      As noted above, Craig challenges his conviction and sentence under

§ 924(c)(1)(A), which imposes criminal penalties upon any person who uses or carries

a firearm “during and in relation to any crime of violence or drug trafficking crime”

or who possesses a firearm “in furtherance of any such crime.” 18 U.S.C.

§ 924(c)(1)(A). In turn, § 924(c)(3) defines a “crime of violence” as:

      [A]n offense that is a felony and—

             (A) has as an element the use, attempted use, or threatened use
             of physical force against the person or property of another, or

             (B) that by its nature, involves a substantial risk that physical
             force against the person or property of another may be used in the
             course of committing the offense.

Id. § 924(c)(3). Section 924(c)(3)(A) is frequently referred to as the “elements clause,”

while section 924(c)(3)(B) is termed the “residual clause.” Anglin, 846 F.3d at 964,

cert. granted, judgment vacated on other grounds, 138 S. Ct. 126 (2017).

      In his § 2255 petition, Craig points to the Supreme Court’s decision in Sessions,

138 S. Ct. 1204. There, the Supreme Court held that the definition of “crime of

violence” found in 18 U.S.C. § 16(b)—which uses language substantially similar to

§ 924(c)(3)(B)—was unconstitutionally vague under the reasoning of Johnson v.

United States, 135 S. Ct. 2551 (2015).            Craig reasons that, if § 16(b) is




                                            3
unconstitutionally vague, § 924(c)(3)(B) must also be unconstitutional and cannot

support his conviction.

       Thus far, Craig is correct. Not only has the Seventh Circuit held since 2016

that § 924(c)’s residual clause is unconstitutionally vague, see United States v.

Cardena, 842 F.3d 959, 996 (7th Cir. 2016), but the Supreme Court has also recently

agreed and struck down the clause, see United States v. Davis, 139 S. Ct. 2319, 2323–

24 (2019).

       As the Government points out, however, the Seventh Circuit held in Anglin

that Hobbs Act robbery qualifies as a crime of violence under the elements clause of

§ 924(c)(3)(A). 846 F.3d at 965. The Hobbs Act defines robbery as the taking of

property “by means of actual or threatened force, or violence, or fear of injury,

immediate or future, to [the victim’s] person or property.” 18 U.S.C. § 1951(b)(1). In

Anglin, the Court of Appeals explained that “[c]omitting such an act necessarily

requires using or threatening force,” and thus Hobbs Act robbery fits squarely within

the elements clause. 846 F.3d at 965. Under this reasoning, Hobbs Act robbery

qualifies as a predicate felony for Craig’s § 924(c) conviction under the elements

clause, without reference to the unconstitutionally vague residual clause. See also

7th Circuit Order at 2, No. 14 CR 151.

       Craig argues, however, that Anglin is not controlling because the Seventh

Circuit did not consider in that case whether the “force” described in the Hobbs Act

rises to the level of “violent physical force” necessary to constitute a “crime of violence”

under § 924(c). See United States v. Armour, 840 F.3d 904, 909 (7th Cir. 2016)



                                             4
(discussing the requirement of “violent force” as described in Johnson v. United

States, 559 U.S. 133, 143 (2010)). From Craig’s perspective, Hobbs Act robbery is

merely “common-law robbery with an interstate element.” See Mem. Supp. § 2255

Mot. at 1, ECF No. 3. And, he argues, common-law robbery requires a minimal level

of force that does not satisfy the “violent force” requirement of § 924(c)’s elements

clause. See id. at 8 (citing cases).

       Although the Seventh Circuit in Anglin did not explicitly address the

arguments Craig raises here, it reached its decision by analogy to other cases holding

that robbery statutes similar to the Hobbs Act give rise to convictions for crimes of

violence. See Anglin, 846 F.3d at 965 (citing Armour, 840 F.3d at 908–09; United

States v. Duncan, 833 F.3d 751, 758 (7th Cir. 2016); United States v. Lewis, 405 F.3d

511, 514 (7th Cir. 2005)).       Furthermore, the Seventh Circuit has repeatedly

reaffirmed the holding of Anglin against challenges such as Craig’s. See, e.g., United

States v. Allen, 750 F. App’x 490, 492 (7th Cir. 2019); United States v. Fox, 878 F.3d

574, 579 (7th Cir. 2017); Haynes v. United States, 873 F.3d 954, 955 (7th Cir. 2017).

And courts within the Seventh Circuit have held that Anglin is still controlling after

both Sessions and Davis. See, e.g., Williams v. United States, No. 16-cv-02173, 2019

WL 3084230, at *2 (C.D. Ill. July 15, 2019); Cooper v. Warden, FCI-Greenville, No.

18-cv-1191-DRH, 2018 WL 3158882, at *3–4 (S.D. Ill. June 28, 2018); see also United

States v. Pickett, No. 16 C 6461, 2017 WL 1196954, at *2 (N.D. Ill. Mar. 31, 2017)

(following Anglin in addressing Craig’s co-defendant’s § 2255 motion despite




                                          5
arguments that had not been explicitly addressed by the Seventh Circuit). This Court

is thus bound to follow Anglin and uphold Craig’s conviction under § 924(c).

                                    Conclusion

      For the reasons provided in this Memorandum Opinion and Order, Craig’s

§ 2255 motion [1] [3] is denied.     The Court declines to issue a certificate of

appealability under Rule 11 of the Rules Governing Section 2255 Proceedings for the

United States District Courts.    Craig has not made a substantial showing that

reasonable jurists could debate whether his motion should have been resolved in a

different manner. 28 U.S.C. § 2253(c)(2); Narvaez v. United States, 674 F.3d 621, 626

(7th Cir. 2011) (citing Slack v. McDaniel, 529 U.S. 473, 483–84 (2000)). Civil case

terminated.

IT IS SO ORDERED.                      ENTERED: 8/28/19


                                       ____________________________________
                                       John Z. Lee
                                       United States District Judge




                                         6
